DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on April 11, 2022, Applicant amended claims 13, 23, 27, 28, and 30.
Applicant added new claims 34-38.
In the non-final rejection of January 12, 2022, Examiner objected to claims 13, 27, 28, and 30. Applicant amended claims 13, 27, 28, and 30; however, Applicant did not address all of the objections. Objection is maintained.
Examiner rejected claims 23 and 27-33 under 35 U.S.C. 112(b). Applicant amended claims 23, 27, 28, and 30. Rejection is withdrawn.
Currently, claims 13, 16, and 21-38 are under examination.

Claim Objections
Claims 27, 28, and 34 are objected to because of the following informalities:  
	In regards to claim 27, line 11, “an immediately adjacent respective substantially cylindrical force transfer element” should be changed to ““an immediately adjacent respective substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements”.
	In regards to claim 28, line 11, “a central axis of an adjacent one” should be changed to “the central axis of an adjacent one”.
	In regards to claim 28, line 12, “and includes:” should be changed to “and each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements includes:”.
	In regards to claim 34, lines 8-9, “one substantially cylindrical force transfer element plurality of substantially cylindrical force transfer elements” should be changed to “one substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements”.
	In regards to claim 34, lines 9-10, “an adjacent substantially cylindrical force transfer element” should be changed to “an adjacent substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 23, line 6 recites “an adjacent one”. Claim 23 depends upon claim 13, Claim 13, line 10 recites “an adjacent one”. It is unclear whether the two terms refer to the same component or to different components.

Claims 34-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
	In regards to claim 34, lines 7-10, the omitted structural cooperative relationships are: wherein a curved face of one substantially cylindrical force transfer element plurality of substantially cylindrical force transfer elements is oriented directly “adjacent” to a curved face of an adjacent substantially cylindrical transfer element. Absent the term “adjacent”, the phrase “oriented directly” is incomplete for omitting the essential structural cooperative relationship between the curved faces of one substantially cylindrical force transfer element and an adjacent substantially cylindrical transfer element. Claims 35-38 are rejected by virtue of being dependent upon claim 34.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 16, 21-24, 27, and 34-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mernoe et al (US 2007/0073236).
	In regards to claim 13, Mernoe et al teaches a drug delivery device (infusion pump system 10, of Figures 1-8 and 12, with flexible pushrod 670, of Figures 16-17B, instead of pushrod 170), comprising:
a drug container (fluid cartridge 120) for storing a liquid drug, a first end of the drug container sealed by a plunger (plunger 121) (Figure 8)
a needle conduit (cartridge penetrator 115a) coupled to the plunger (via output end 122 and circumferential wall 124) (Figures 7-8)
a needle insertion component (cap member 115) coupled to the needle conduit (Figure 7)
a drive mechanism (spring device 154 and pushrod segments 672) coupled to the plunger (Figures 7-8)(Figures 16-17B), the drive mechanism including a drive spring (spring device 154) and a plurality of substantially cylindrical force transfer elements (pushrod segments 672), wherein each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements has a central axis (lateral axis, labeled in Figure 16 below, extending through the middle of each of pushrod segments 672) that is both offset and parallel at once to the central axis of an adjacent one of the plurality of substantially cylindrical force transfer elements (labeled central axes of adjacent pushrod segments 672, in Figure 16 below, would be both offset and parallel at once when protrusion 682 and hinge protrusion 692 on left pushrod segment are connected to cavity 683 and receiver cavity 696, respectively, on right pushrod segment), and the plurality of substantially cylindrical force transfer elements are physically distinct from one another (Figure 16)

    PNG
    media_image1.png
    652
    589
    media_image1.png
    Greyscale

	In regards to claim 16, Mernoe et al teaches wherein each of the plurality of substantially cylindrical force transfer elements further comprises: a rail-engaging groove (one of two longitudinal channels 673) in a 3Appl. No. 16/140,165Docket No.: 8182.0058cylindrical body portion (cylindrical surface portion 677) configured to engage a rail disposed on a sidewall of a track of the drug delivery device (paragraph [0090]).
	In regards to claim 21, Mernoe et al teaches wherein the drive mechanism comprises: a first end configured to engage the drive spring (Figure 7).  
	In regards to claim 22, Mernoe et al teaches wherein the drive mechanism further comprises: a second end configured to engage the plunger, wherein the second end is a substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements (Figure 8)(Figures 16-17B).  
	In regards to claim 23, Mernoe et al teaches wherein each of the plurality of substantially cylindrical force transfer elements includes: a cylindrical body portion (cylindrical surface portion 677); and a groove (one of two longitudinal channels 673) disposed in the cylindrical body portion, wherein the groove is oriented to be parallel to an offset portion (protrusion 682) (Figure 16), wherein the offset portion slidingly engages a corresponding recess portion (cavity 683) of an adjacent one of the plurality of substantially cylindrical force transfer elements (paragraph [0089]).  
	In regards to claim 24, Mernoe et al teaches a track (in frame portion [114]) formed in or on a bottom of the drug delivery device (Figure 12), wherein: the plurality of substantially cylindrical force transfer elements are disposed within the track (pushrod segments 672 will be translated into an incremental longitudinal motion into frame portion 114), and each of the plurality of substantially cylindrical force transfer elements includes a groove (one of two longitudinal channels 673) sized and shaped to interface with a guide rail (one of protrusions 111a, 111b) of the track (paragraph [0090]).
	In regards to claim 27, Mernoe et al teaches wherein each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements further includes a cylindrical body portion (cylindrical surface portion 677), a bottom recess portion (cavity 683) and an offset portion (protrusion 682) of each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements is a bottom offset portion (protrusion 682), wherein the bottom offset portion of each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements: extends beyond the cylindrical body portion, and is configured to slidingly engage a corresponding bottom recess portion of an immediately adjacent respective substantially cylindrical force transfer element (Figure 16)(paragraph [0089]).
	In regards to claim 34, Mernoe et al teaches a drug delivery device (infusion pump system 10, of Figures 1-8 and 12, with flexible pushrod 670, of Figures 16-17B, instead of pushrod 170), comprising:
a drug container (fluid cartridge 120) for storing a liquid drug, a first end of the drug container sealed by a plunger (plunger 121) (Figure 8)
a needle conduit (cartridge penetrator 115a) coupled to the plunger (via output end 122 and circumferential wall 124) (Figures 7-8)
a needle insertion component (cap member 115) coupled to the needle conduit (Figure 7)
a drive mechanism (spring device 154 and pushrod segments 672) coupled to the plunger (Figures 7-8)(Figures 16-17B), the drive mechanism including a drive spring (spring device 154) and a plurality of substantially cylindrical force transfer elements (pushrod segments 672), wherein a curved face (of cylindrical surface portion 677 of left pushrod segment) of one substantially cylindrical force transfer element plurality of substantially cylindrical force transfer elements is oriented directly to a curved face of an adjacent substantially cylindrical transfer element (of cylindrical surface portion 677 of right pushrod segment) (curved face of cylindrical surface portion 677 of left pushrod segment and curved face of cylindrical surface portion 677 of right pushrod segment would be oriented directly to each other when protrusion 682 and hinge protrusion 692 on left pushrod segment are connected to cavity 683 and receiver cavity 696, respectively, on right pushrod segment; wherein “oriented” is understood to mean “to set or arrange in any determinate position especially in relation to the points of the compass” (https://www.merriam-webster.com/dictionary/orient) and “directly” is understood to mean “without delay: immediately” (https://www.merriam-webster.com/dictionary/directly), such that the curved faces are oriented directly, or set or arranged in position immediately in relation to one another, when protrusion 682 and hinge protrusion 692 on left pushrod segment are connected to cavity 683 and receiver cavity 696, respectively, on right pushrod segment)
	In regards to claim 35, Mernoe et al teaches wherein each of the plurality of substantially cylindrical force transfer elements further comprises: a rail-engaging groove (one of two longitudinal channels 673) in a 3Appl. No. 16/140,165Docket No.: 8182.0058cylindrical body portion (cylindrical surface portion 677) configured to engage a rail disposed on a sidewall of a track of the drug delivery device (paragraph [0090]).
	In regards to claim 36, Mernoe et al teaches wherein the drive mechanism comprises: a first end configured to engage the drive spring (Figure 7).  
	In regards to claim 37, Mernoe et al teaches wherein the drive mechanism further comprises: a second end configured to engage the plunger, wherein the second end is a substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements (Figure 8)(Figures 16-17B).  
	In regards to claim 38, Mernoe et al teaches a track (in frame portion [114]) formed in or on a bottom of the drug delivery device (Figure 12), wherein: the plurality of substantially cylindrical force transfer elements are disposed within the track (pushrod segments 672 will be translated into an incremental longitudinal motion into frame portion 114), and each of the plurality of substantially cylindrical force transfer elements includes a groove (one of two longitudinal channels 673) sized and shaped to interface with a guide rail (one of protrusions 111a, 111b) of the track (paragraph [0090]).

Claims 28-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruggemann et al (US 2012/0172817).
	In regards to claim 28, Bruggemann et al teaches a drug delivery device (Figures 1-9, medicament delivery device 1), comprising: 
a drug container (medicament cartridge 9) for storing a liquid drug, a first end of the drug container sealed by a plunger (bung 20)
a needle conduit (needle) coupled to the plunger (via threaded needle attachment 8, cartridge holder and door 7 and medicament cartridge 9) (paragraph [0028])
a needle insertion component (cartridge holder and door 7) coupled to the needle conduit (paragraph [0028]) 
a drive mechanism (torsion spring 51, input drive 18, plunger 35) coupled to the plunger, the drive mechanism including a drive spring (torsion spring 51) and a plurality of substantially cylindrical force transfer elements (input drive 18, plunger 35), wherein the plurality of substantially cylindrical force transfer elements are physically distinct from one another (Figures 3-9) and each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements has a central axis (lateral axis, labeled in Figure 5 below, extending through the middle of each of input drive 18 and plunger 35) that is offset and parallel at all times to a central axis of an adjacent one of the substantially cylindrical force transfer elements (Figures 4-9), and includes: 4Appl. No. 16/140,165Docket No.: ISL-058US Response Dated April 11, 2022Examiner: PATEL, SHEFALI, DILIP Reply to Office Action of January 12, 2022TC/A.U. 3783 
a cylindrical body portion (of input drive 18 and plunger 35), an offset portion (key 40 and proximal portion of screw thread 37) and a recess portion (interior of input drive 18 and interior 44 of plunger 35), wherein the offset portion extends beyond the cylindrical body portion and is configured to directly and slidingly engage a corresponding recess portion of the adjacent one of the plurality of substantially cylindrical force transfer elements (Figure 5)

    PNG
    media_image2.png
    859
    497
    media_image2.png
    Greyscale

	In regards to claim 29, Bruggemann et al teaches wherein the drive mechanism further comprises: a second end configured to engage the plunger, wherein the second end is a substantially cylindrical force transfer element (plunger 35) of the plurality of substantially cylindrical force transfer elements (paragraph [0032]).  
	In regards to claim 30, Bruggemann et al teaches wherein each physically distinct, substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements has a top base (labeled in Figure 5 below), and each physically distinct, substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements further includes: a groove (labeled in Figure 5 below) disposed in a curved face of the cylindrical body portion, wherein the groove is oriented to be parallel to the top base of each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements (Figure 5).  

    PNG
    media_image3.png
    772
    475
    media_image3.png
    Greyscale

	In regards to claim 31, Bruggemann et al teaches a track (inner surface of wall 42 of latch barrel 32) formed in or on a bottom of the drug delivery device, wherein: the plurality of substantially cylindrical force transfer elements are disposed within the track (Figure 9), and each of the plurality of substantially cylindrical force transfer elements includes a groove (between threads of screw thread 33, and between threads of screw thread 37) sized and shaped to interface with a guide rail (corresponding nut 41) of the track (paragraph [0031]: screw-type thread 33 that couples to a corresponding nut 41 (see FIG. 5) formed in a wall 42 of the latch barrel 32)(groove between threads of screw thread 37 would indirectly interface with corresponding nut 41 via input drive 18).
	In regards to claim 32, Bruggemann et al teaches wherein the track further comprises: a straight portion (inner surface of wall 42 of latch barrel 32 is straight in cross-sectional view of Figure 5) and a curved portion (inner surface of wall 42 of latch barrel 32 is curved in perspective schematic view of Figure 4), and the guide rail is disposed in the straight portion (Figure 5).  
	In regards to claim 33, Bruggemann et al teaches wherein the track further comprises: a straight portion (inner surface of wall 42 of latch barrel 32 is straight in cross-sectional view of Figure 5) and a curved portion (inner surface of wall 42 of latch barrel 32 is curved in perspective schematic view of Figure 4), and the guide rail is disposed in the straight portion and the curved portion (Figures 4-5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mernoe et al (US 2007/0073236), as applied to claim 24 above, and further in view of Mernoe (US 8,905,995).
	In regards to claim 25, Mernoe et al (US 2007/0073236) teaches wherein the track further comprises: a straight portion (in frame portion [114]), and the guide rail is disposed in the straight portion (Figure 12)(paragraph [0090]); however, Mernoe et al does not teach wherein the track further comprises: a curved portion. Mernoe (US 8,905,995) teaches a drug delivery device (Figures 1-5, dispensing device for medicine 1) wherein a track comprises a straight portion (in housing 2) and a curved portion (in housing 2), and a guide rail (rail 6) is disposed in the straight portion (Figures 1 and 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the track, of the device of Mernoe et al (US 2007/0073236), with a curved portion, as taught by Mernoe (US 8,905,995), as such will allow for guiding of the plurality of substantially cylindrical force transfer elements (Figure 1).
	In regards to claim 26, Mernoe et al (US 2007/0073236) teaches wherein the track further comprises: a straight portion (in frame portion [114]), and the guide rail is disposed in the straight portion (Figure 12)(paragraph [0090]); however, Mernoe et al does not teach wherein the track further comprises: a curved portion, and the guide rail is disposed in the curved portion. Mernoe (US 8,905,995) teaches a drug delivery device (Figures 1-5, dispensing device for medicine 1) wherein a track comprises a straight portion (in housing 2) and a curved portion (in housing 2), and a guide rail (rail 6) is disposed in the straight portion and the curved portion (Figures 1 and 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the track, of the device of Mernoe et al (US 2007/0073236), with a curved portion, as taught by Mernoe (US 8,905,995), as such will allow for guiding of the plurality of substantially cylindrical force transfer elements (Figure 1). And it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the guide rail, of the modified device of Mernoe et al (US 2007/0073236) and Mernoe (US 8,905,995), to be disposed in the curved portion, as taught by Mernoe (US 8,905,995), as such will allow for guiding of the plurality of substantially cylindrical force transfer elements (Figure 1)(column 3, lines 3-5).

Response to Arguments
Applicant's arguments filed April 11, 2022, have been fully considered but they are not persuasive:
	In regards to claim 13, Applicant argued: In contrast to the amended language of the independent claims, the central axis of the cylindrical pushrods (as indicated in the Examiner-annotated FIG. 16 of Mernoe at page 6 of the Office Action) are not both offset and parallel at once as recited in claim 13… Applicant submits that there are configurations of Mernoe (as shown in Mernoe's FIGs. 18 and 19) in which segments of the pushrod are not both offset and parallel at once as recited in claim 13 (Remarks, page 9). Examiner disagrees. Mernoe et al teaches wherein each substantially cylindrical force transfer element of the plurality of substantially cylindrical force transfer elements 672 has a central axis (lateral axis, labeled in Figure 16 above, extending through the middle of each of pushrod segments 672) that is both offset and parallel at once to the central axis of an adjacent one of the plurality of substantially cylindrical force transfer elements (labeled central axes of adjacent pushrod segments 672, in Figure 16 above, would be both offset and parallel at once when protrusion 682 and hinge protrusion 692 on left pushrod segment are connected to cavity 683 and receiver cavity 696, respectively, on right pushrod segment).
	In regards to claim 34, Applicant argued: Independent claim 34 recites additional features that are also not disclosed or suggested in either of the cited Mernoe documents. For example, in addition to the other elements recited in the claim, claim 34 recites, in part: wherein a curved face of one substantially cylindrical force transfer element plurality of substantially cylindrical force transfer elements is oriented directly to a curved face of an adjacent substantially cylindrical transfer element. This feature as discussed in the Examiner Interview is not disclosed or suggested by the Mernoe documents, individually or in combination. Hence, claim 34 is patentable over the cited Mernoe documents. Claims 35-38 depend on claim 34 and are also patentable for at least the same reasons (Remarks, page 10). Examiner disagrees. First, Mernoe et al teaches wherein a curved face (of cylindrical surface portion 677 of left pushrod segment) of one substantially cylindrical force transfer element plurality of substantially cylindrical force transfer elements 672 is oriented directly to a curved face of an adjacent substantially cylindrical transfer element (of cylindrical surface portion 677 of right pushrod segment) (curved face of cylindrical surface portion 677 of left pushrod segment and curved face of cylindrical surface portion 677 of right pushrod segment would be oriented directly to each other when protrusion 682 and hinge protrusion 692 on left pushrod segment are connected to cavity 683 and receiver cavity 696, respectively, on right pushrod segment; wherein “oriented” is understood to mean “to set or arrange in any determinate position especially in relation to the points of the compass” (https://www.merriam-webster.com/dictionary/orient) and “directly” is understood to mean “without delay: immediately” (https://www.merriam-webster.com/dictionary/directly), such that the curved faces are oriented directly, or set or arranged in position immediately in relation to one another, when protrusion 682 and hinge protrusion 692 on left pushrod segment are connected to cavity 683 and receiver cavity 696, respectively, on right pushrod segment). Second, Examiner is of a different understanding during the interview of April 7, 2022, that it was discussed how a curved face of one substantially cylindrical force transfer element is oriented directly “adjacent” to a curved face of an adjacent substantially cylindrical force transfer element, as distinguishing over Mernoe et al (Figure 16).

Applicant’s arguments with respect to claims 28-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783